Citation Nr: 1702248	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been provided to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been provided to reopen a claim of service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected eczema.

4.  Entitlement to service connection for diabetes mellitus, to include as under 38 U.S.C.A. § 1151, to include as due to herbicide exposure, to include as secondary to service-connected eczema.

5.  Entitlement to service connection for hypertension, to include as under 38 U.S.C.A. § 1151, to include as due to herbicide exposure, to include as secondary to service-connected eczema.

6.  Entitlement to service connection for allergies, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

7.  Entitlement to service connection for asthma, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

8.  Entitlement to service connection for migraine headaches, to include as due to PTSD, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

9.  Entitlement to service connection for arthritis of the knees, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

10.  Entitlement to service connection for carpal tunnel syndrome, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

11.  Entitlement to service connection for congestive heart failure, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

12.  Entitlement to service connection for hypothyroidism, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

13.  Entitlement to service connection for fibromyalgia, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

14.  Entitlement to service connection for a left should disability, to include as under 38 U.S.C.A. § 1151, to include as due to bilateral knee arthritis.

15.  Entitlement service connection for irritable bowel syndrome (IBS) or a stomach condition, to include as due to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

16.  Entitlement to service connection for multiple myeloma, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

17.  Entitlement to service connection for a condition that manifests in "bone pain, infections, fractures, weakness, numbness, anemia, skin blisters, porphyria tarda" to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

18.  Entitlement to service connection for a condition that manifests in "fatigue, dizziness, hair loss, memory problems, abnormal protein in blood" to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

19.  Entitlement to service connection for sleep apnea, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

20.  Entitlement to service connection for sinusitis, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

21.  Entitlement to service connection for a condition that manifests in "headache, joint pain, indigestion, insomnia, respiratory disorders" to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

22.  Entitlement to service connection for hyperlipidemia, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

23.  Entitlement to service connection for bilateral hand arthritis, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

24.  Entitlement to service connection for AL amyloidosis, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

25.  Entitlement to service connection for fibrocystic disease, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

26.  Entitlement to service connection for back arthritis, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

27.  Entitlement to service connection for psoriasis, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

28.  Entitlement to service connection for residuals of right breast surgery, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

29.  Entitlement to service connection for B-12 deficiency, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

30.  Entitlement to service connection for edema, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

31.  Entitlement to service connection for calcified fibroids of the right hip, to include as under 38 U.S.C.A. § 1151, to include as due to chemical/herbicide exposure, to include as secondary to service-connected eczema.

32.  Entitlement to a rating in excess of 10 percent for eczematous dermatosis of the hands, face, arms and legs.

33.  Entitlement to a total disability based on individual unemployability (TDIU).

34.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from November 1980 to November 1983.

These matters come before the Board of Veterans' Appeals (Board) following August 2009 (psych), May 2012, August 2013, May 2014, June 2015, and December 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

A large number of these issues were previously before the Board in January 2015.  The Board remanded the case for additional development, to include that a Statement of the Case (SOC) be provided for a number of additional issues which are now fully on appeal.

The Board notes that there is currently a stay on the adjudication of appeals affected by the recent decision issued by the Court in Johnson v. McDonald, 27 Vet. App. 497 (2016) involving the use of a topical corticosteroid for a service-connected skin condition.  The Veteran's eczema is rated under Diagnostic Code 7806 and so may fall under the decision in Johnson; however, the stay does not apply to any cases that are currently in Advance on Docket (AOD) status or where an AOD motion is pending.  The holding of Johnson v. McDonald, 27 Vet. App. 497 (2016) is binding on any such AOD cases.  Here, the Veteran has requested a Board hearing on her increased eczema rating claim, and as the stay does not apply to her case because it is in AOD status, the Board will remand the claim for the requested hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) listed above from No. 2 through No. 32 (all issues except hearing loss) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2011 decision, the Board denied the Veteran's claim for service connection for bilateral hearing loss; the Veteran did not appeal this decision.

2.  The evidence received since the January 2011 decision is not cumulative of the evidence at the time of the prior final denial of service connection for bilateral hearing loss, and may raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2011 Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160 (d), 20.1100, 20.1103, 20.1104 (2016).

2.  Since the January 2011 decision, new and material evidence has been received to reopen the claim of entitlement to service connection bilateral hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter in February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran was provided with numerous VCAA letters; the February 2012 letter additionally included information about her prior denial for service connection for hearing loss, including the reason for the prior denial and the kind of evidence needed to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).



New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

A Board decision is final and not subject to revision on the same factual basis unless a timely appeal is filed with the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7104.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

Court recently interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the January 2011 Board denial, the Veteran has presented two new theories of entitlement to service connection for hearing loss.  She has argued that she is entitled to hearing loss under 38 U.S.C.A. § 1151, and that her hearing loss is a result of her service at Fort McClellan and exposure to hazardous chemicals, herbicides, PCBs and radiation.  In support of her contention related to Fort McClellan, the Veteran has submitted internet articles regarding the chemical storage and health hazards of living in or near Fort McClellan.  

A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, the Veteran is still required to submit new and material evidence as to this theory of entitlement.  The Veteran has not provided any new information regarding her theory of entitlement under 38 U.S.C.A. § 1151, but has provided new information regarding the chemicals stored at Fort McClellan.  Although the Veteran's claim for service connection for hearing loss was denied based on a lack of nexus between her current hearing loss and service, and this new information does not specifically include evidence that hearing loss may be due to chemical exposures, it provides sufficient evidence of a suggestion of a viable new theory of entitlement for the low threshold of sufficient evidence to reopen to have been met.  As such, the Board finds that entitlement to service connection for hearing loss is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

Board Hearing

Via December 2015 and October 2016 substantive appeals (VA Form 9), the Veteran and her representative requested videoconference hearings for the following issues on appeal:  IBS/stomach condition, multiple myeloma, a disability manifesting in "bone pain, infections, fractures, weakness, numbness, anemia, skin blisters, porphyria cutanea tarda," a disability manifesting in "fatigue, dizziness, hair loss, memory problems, abnormal protein in blood," sleep apnea, tinnitus (New and Material Evidence), sinusitis, a disability manifesting in "headache, joint pain, indigestion, insomnia, respiratory disorders," hyperlipidemia, bilateral hand arthritis, AL amyloidosis, fibrocystic disease, back arthritis, psoriasis, residuals of right breast surgery, B-21 deficiency, edema, calcified fibroids of the right hip, eczema (Increased Rating), and TDIU.

As such, on remand, the Veteran must be scheduled for a videoconference hearing. 

The remaining REMAND instructions pertain only to those issues that are not being remanded for a Board hearing.

38 U.S.C.A. § 1151 theory of entitlement

In pertinent part, 38 U.S.C. § 1151 reads as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361 (b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability. Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2).

On an April 2015 Application for Disability Compensation form, the Veteran claimed that 26 of her appealed disabilities were "related to 38 USC 1151."  This included her claims for asthma, allergies, migraines, knee arthritis, carpal tunnel syndrome, congestive heart failure, hypothyroidism, psychiatric disorder(s), left shoulder disorder, hypertension, diabetes mellitus, fibromyalgia, and hearing loss.  Essentially, all of the issues that are not being remanded for a Board hearing have been claimed on the April 2015 form have entitlement under 1151 claimed as a theory of entitlement.  The form did not include any details regarding this theory of entitlement.  

In May 2015, the Veteran was contacted by someone at the RO by telephone, and it was requested that the Veteran clarify her 1151 claim due to several issues on appeal.  The Veteran stated that "all of her issues on appeal are due to VAMC-St.Louis (JB and JC)."  She also noted that her treatment was from 1983 to the present.

Although the April 2015 form included a list of the evidence needed to support a claim for compensation under 38 U.S.C.A. § 1151, the Veteran has not supplied sufficient information for VA to develop her 1151 claims.  Although she has provided the VAMC involved, she has not indicated what additional disability or aggravation of disability has occurred.  She has not provided information about the treatment or lack of treatment that caused the disability/aggravation.  And she has provided the very vague timeline of "from 1983 to present."

The Board notes that at the time the Veteran filled out the April 2015 form she was not yet represented by her current attorney.  Indeed, the Veteran had a different attorney representing her during the January 2015 Board remand, and has had several representatives throughout the claims process.  Additionally, the record shows that the Veteran has diagnosed psychiatric disorders, was in need of a fiduciary, and has unstable housing (to include stays at shelters, inpatient hospital stays and various apartments, boarding houses and homes).  Given the above factors, on remand the Veteran and her current attorney should be sent information on the evidence necessary to establish compensation based on 38 U.S.C.A. § 1151, and the current attorney is encouraged to obtain the required details from the Veteran so that VA may fully develop these claims. 

Fort McClellan

In addition to her theory of entitlement to compensation under 38 U.S.C.A. § 1151 for the issues on appeal, the Veteran has also argued that all of her disabilities are a result of her service at Fort McClellan.  She has argued that her service at Fort McClellan exposed her to herbicides (including Agent Orange), chemicals, PCBs, and radiation.  

While prior development by the RO in July 2013 found that there were "no records of exposure to herbicides," the Board notes that VA must follow the procedures set forth in the Veterans Benefits Administration (VBA) Adjudication Procedure Manual to aid in the determination as to whether herbicide exposure is established. See VBA Manual, M21-1MR, IV, ii.2.C.10.o.  Specifically, when a veteran provides the approximate dates of the asserted exposure, as well as the location and nature of such exposure, this information is to be furnished to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the Department of Defense's (DOD's) inventory of herbicide operations to determine whether herbicides were used as stated.  If the Compensation Service is unable to confirm that the herbicides were so used, then the information is to be submitted to the Joint Services Records Research Center (JSRRC) to determine whether such exposure can be verified.  If the JSRRC is unable to verify the exposure, the case must be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist, based on the example provided in M21-1MR, Part IV, Subpart ii, 1.D.16c. Id. On remand, the AOJ must undertake this development.

Based on the foregoing, the Board finds that the RO should attempt to verify the Veteran's alleged chemical exposure following the procedures provided in VBA's Adjudication Procedure Manual.  The Board notes that this development should include findings as to the Veteran's possible exposures while stationed at Fort McClellan.  Notably, some of the Veteran's service personnel records are almost illegible and so her dates of service at Fort McClellan are not know from the current record.  One record indicates that she was to be transferred to Fort McClellan, Alabama on November 26, 1980.  The RO should additionally a determine her service dates at Fort McClellan.

VA examinations

If research is able to establish that the Veteran was exposed to any chemicals or herbicides during her service at Fort McClellan, then the Veteran should be afforded corresponding VA examinations for any non-presumptive claimed disabilities for nexus opinions.

Additionally, the Board notes that the Veteran was treated in service for upper respiratory infections, bronchitis, rhinitis, chest pain, shin splints and fatigue/inability to keep up.  The Veteran has current diagnoses of allergies, asthma, knee arthritis, congestive heart failure, hypothyroidism and fibromyalgia.  The Veteran has not been afforded VA examinations regarding these issues, and they should be afforded on remand.

The Board notes that the Veteran has been afforded a VA psychiatric evaluation.  The examiner provided a negative opinion regarding the Veteran's claim for an acquired psychiatric disorder, including PTSD and secondary to her service-connected eczema.  The examiner quoted the Veteran in indicating that her depression was partially due to her medical conditions.  As the Veteran has claimed all of her disorders are a result of chemical exposures and under consideration for compensation under 38 U.S.C.A. § 1151, the Veteran's claim for a psychiatric disorder is likewise remanded.  Additionally, the issue of entitlement to a psychiatric disorder is currently intertwined with her remanding service connection disabilities as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference Board hearing for the following issues on appeal:  IBS/stomach condition, multiple myeloma, a disability manifesting in "bone pain, infections, fractures, weakness, numbness, anemia, skin blisters, porphyria cutanea tarda," a disability manifesting in "fatigue, dizziness, hair loss, memory problems, abnormal protein in blood," sleep apnea, tinnitus (New and Material Evidence), sinusitis, a disability manifesting in "headache, joint pain, indigestion, insomnia, respiratory disorders," hyperlipidemia, bilateral hand arthritis, AL amyloidosis, fibrocystic disease, back arthritis, psoriasis, residuals of right breast surgery, B-21 deficiency, edema, calcified fibroids of the right hip, eczema (Increased Rating), and TDIU.

2.  Send the Veteran and her attorney notice regarding the evidence necessary to support a claim for compensation under 38 U.S.C.A. § 1151.  Request that she provide the necessary information (additional disabilities caused, date, place, and medical treatment involved) for each disability she is claiming.  The Veteran's attorney should help her to provide enough information to VA for appropriate development.

3.  Determine the dates the Veteran served at Fort McClellan, Alabama.

4.  Attempt to verify the Veteran's alleged chemical or herbicide exposure while stationed at Fort McClellan following the procedures set forth in VBA Manual, M21-1MR, IV, ii.2.C.10.o.  All requests and responses received should be associated with the claims file.

5.  If indicated from the determination of the above search for the Veteran's chemical and herbicide exposure, provide the Veteran with applicable VA examinations related to such exposure(s).

6.  Schedule the Veteran for a VA examination addressing her claims for asthma and allergies.  After a review of the claims file the examiner should provide the following opinions:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current asthma diagnosis is due to her active service?  In rendering this opinion, please address the Veteran's in-service treatment for bronchitis, upper respiratory infections, and cough.

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current allergy diagnosis is due to her active service?  In rendering this opinion, please address the Veteran's in-service treatment for rhinitis.

Is it at least as likely as not (50/50 probability or greater) that the Veteran's asthma or allergies are due to her service-connected eczema or treatment of her eczema?

Provide a rational for each opinion expressed.

7.  Schedule the Veteran for a VA examination addressing her claims for knee arthritis.  After a review of the claims file the examiner should provide the following opinions:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current knee arthritis is due to her active service?  In rendering this opinion, please address the in-service complaints of leg pain when running and shin splints.

Is it at least as likely as not (50/50 probability or greater) that the Veteran's knee arthritis is due to her service-connected eczema or treatment of her eczema?

Provide a rational for each opinion expressed. 

8.  Schedule the Veteran for a VA examination addressing her claims for congestive heart failure.  After a review of the claims file the examiner should provide the following opinions:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current congestive heart failure is due to her active service?  In rendering this opinion, please address the in-service complaints of chest pain and tightness.

Is it at least as likely as not (50/50 probability or greater) that the Veteran's congestive heart failure is due to her service-connected eczema or treatment of her eczema?

Provide a rational for each opinion expressed.

9.  Schedule the Veteran for a VA examination addressing her claims for hypothyroidism and fibromyalgia.  After a review of the claims file the examiner should provide the following opinions:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current hypothyroidism is due to her active service?  In rendering this opinion, please address the in-service complaints of fatigue and an inability "to keep up."

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current fibromyalgia is due to her active service?  In rendering this opinion, please address the in-service complaints of fatigue, an inability "to keep up," and upper and lower body pain after running.

Is it at least as likely as not (50/50 probability or greater) that the Veteran's hypothyroidism or fibromyalgia are due to her service-connected eczema or treatment of her eczema?

Provide a rational for each opinion expressed.

10.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


